            Case 2:18-po-62627-JFM Document 1 Filed 11/05/18 Page 1 of 2

                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF ARIZONA



United States of America                                          CRIMINAL COMPLAINT
                                                                  CASE: 18-62627MP
vs.                                                               Citizenship: INDIA

Manpreet Singh                                                    DOA: 11/04/2018

YOB: 1999

 
  I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
That on or about November 04, 2018, near San Luis, Arizona in the District of Arizona, Defendant Manpreet
SINGH, an alien, did knowingly and willfully enter the United States at a time or place other than as
designated by Immigration Officers of the United States of America, in violation of Title 8, United States
Code, Section 1325(a)(1) (Misdemeanor).


   The Defendant, a citizen of India and illegally within the United States, was encountered by Border Patrol
agents near San Luis, Arizona. The Defendant was questioned as to their citizenship and immigration status.
Agents determined that the Defendant is an undocumented National of India and illegally in the United States.
The Defendant was transported to the Border Patrol station for processing. During processing, questioning
and computer records checks the above criminal and immigration information was obtained as it relates to
this Defendant. The Defendant last entered the United States illegally without inspection near San Luis,
Arizona on November 04, 2018.


File Date: 11/05/2018                                  at Yuma, Arizona

                                                        


 


                                                              Samuel E Horrocks, Border Patrol Agent


Sworn to before me and subscribed in my presence,

 


Date signed: 11/05/2018
                            

                                                                       James F. Metcalf
                                                                United States Magistrate Judge

 
 
FBI Number: H1D7V7LNX


 
            Case 2:18-po-62627-JFM Document 1 Filed 11/05/18 Page 2 of 2
 
Magistrate Information Sheet

Complaint: Manpreet Singh

 
 
 
Criminal History: NONE

Immigration History: NONE
